Citation Nr: 1040013	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for additional lung disability resulting from treatment at a VA 
facility from January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, 
which denied a claim for compensation under 38 U.S.C.A. § 1151 
for additional lung disability resulting from treatment a VA 
facility.

In November 2002, the Board granted the Veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2005).  The Board then denied 
the claim in April 2003.  However, the April 2003 decision was 
vacated and remanded to the Board by the United States Court of 
Appeals for Veterans Claims (the Court) in July 2003.  The Board 
subsequently remanded this claim to the RO, which returned the 
case to the Board.  The Board then denied the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 in a July 2006 decision.

The Veteran appealed the July 2006 Board decision to the Court.  
In a March 2008 memorandum decision, the Court vacated the 
portion of the July 2006 decision that denied the claim for 
compensation under 38 U.S.C.A. § 1151 and remanded the appeal to 
the Board for readjudication consistent with the Court decision.  
The Board in turn remanded the appeal to the RO/Appeals 
Management Center (AMC) in November 2008 to complete the 
development ordered by the Court.  

The Veteran's appeal has now been returned to the Board.  
Unfortunately, for reasons that will be outlined below, the 
development requested by the Court and the Board in the November 
2008 remand has not been completed.  This will necessitate 
another remand. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran basically contends that he has developed a chronic 
lung disability as a result of VA treatment.  He argues that VA 
negligently failed to diagnose pneumonia in January 1999, and 
that failure led to the development of restrictive airways 
disease, which remains currently active.  The Veteran believes 
that VA misdiagnosed his pneumonia and that missing X-ray studies 
dated January 21, 1999 would support this theory.

The March 2008 Court decision found it necessary to vacate and 
remand the July 2006 Board decision on two bases.  First, the 
Court found that the duty to assist the Veteran in obtaining the 
missing VA X-rays dated January 21, 1999 was not met.  The Court 
noted that previous attempts to obtain these records from the 
Brockton VA medical facility had been unsuccessful.  However, the 
Court also noted that a written response indicating that the 
records were unavailable was requested but never received.  
Therefore, the Court found that remand was required to inquire as 
to whether the Brockton VA Medical Facility has the X-ray films 
in question and for the facility to provide a written response in 
regard thereto.

Furthermore, the Court noted that an opinion in regards to 
whether or not the Veteran's disability was the result of 
negligence on the part of VA had been obtained in November 2002.  
However, the November 2002 VA examiner failed to articulate the 
proper standard of care in reaching his conclusion that VA was 
not negligent.  The Court found that it is necessary to obtain a 
new VA examination that addresses the proper standard of care in 
rendering the necessary opinion.

Therefore, in November 2008 the Board remanded this appeal to 
obtain the January 21, 1999 X-ray films or to obtain written 
verification that they are unavailable, and to obtain an 
additional VA examination and opinion.  

The record shows that the RO/AMC contacted the appropriate 
facility to obtain the January 21, 1999 X-ray films.  Documents 
show that a favorable response was received, and that a copy of 
the January 21, 1999 report of the X-ray study was obtained and 
placed in the claims folder.  

However, as the action paragraphs in the November 2008 remand 
repeatedly state, the January 21, 1999 film was to be obtained, 
and not the written report of the January 21, 1999 study.  The 
Board notes that the report was already of record, and another 
copy is of no evidentiary value.  The Veteran's claim is premised 
on the belief that the film was misread.  Therefore, the report 
itself is of no value in determining whether or not the film was 
correctly interpreted.  Again, the Board stresses that either the 
actual films must be obtained or written verification that these 
films are no longer available.  

Furthermore, the record shows that the Veteran was provided with 
an additional VA examination in May 2010.  The remand asked the 
examiner was to review the medical records to include the January 
21, 1999 X-ray film, determine whether or not the Veteran had a 
lung disability, and if a lung disability was diagnosed was to 
opine as to whether or not any current lung disability was the 
result of failure of VA to exercise the degree of care that would 
be expected of a reasonable health care provider in January 1999.  

The report of the May 2010 examination shows that the examiner 
notes that only the January 21, 1999 X-ray report was available 
to him, but that the actual X-ray film was not available for 
review.  However, the May 2010 examiner determined that the 
evidence was insufficient to support a current diagnosis of a 
lung disability.  The requested opinion was not supplied, 
presumably because of the absence of a current disability.  The 
most recent denial of the Veteran's claim in July 2010 was based 
at least in part on the failure of the May 2010 examiner to find 
a current disability.  

Unfortunately, the November 2002 examiner diagnosed the Veteran 
as having mild restrictive lung disease.  The Board notes that 
the requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or during 
the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Therefore, the November 2002 diagnosis is sufficient to 
indicate that the Veteran has a current disability, and an 
opinion must still be obtained as to whether or not this 
disability was the result of a failure on the part of the VA.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Brockton VA medical 
facility and request the January 21, 1999 
X-ray film of the veteran's lungs and 
chest.  The Board stresses that it is the 
actual film of the X-ray study and not the 
written report of the X-ray study that 
should be obtained.  Any films that are 
received should be associated with the 
claims folder.  If these films are 
unobtainable, the Brockton VA medical 
facility must certify in writing that they 
cannot be located.  If other facilities 
are contacted during the search, they 
should also certify in writing if the X-
ray films are unobtainable.  These written 
certifications should be associated with 
the claims folder.

2.  After the January 21, 1999 X-ray 
films have been obtained and associated 
with the claims folder, or after written 
confirmation that they are unobtainable 
has been received and associated with the 
claims folder, return the claims folder to 
Dr. G.E.W., the examiner who conducted the 
May 2010 examination or a similarly 
situated examiner.  An additional 
examination is not necessary unless deemed 
so by Dr. G.E.W. or other examiner.  After 
he has completed a review of the film as 
well as a review of the 1999 VA treatment 
records regarding the Veteran's lungs and 
the November 2002 VA examination report 
that diagnosed mild restrictive lung 
disease, he should attempt to express the 
following opinions: 1) Is it as least as 
likely as not (50 percent probability or 
more) that the mild restrictive lung 
disease diagnosed by the November 2002 VA 
examiner is related to the pneumonia for 
which the Veteran was treated at VA 
facilities in January 1999 and February 
1999? 2) If the answer to this is yes, is 
it as least as likely as not that VA 
failed to exercise the degree of care that 
would be expected of a reasonable health 
care provider in 1999?  Please detail the 
standard of care that would be reasonably 
expected.

The reasons and bases for all opinions 
should be included.

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



